      Case 9:19-cv-00763-BKS-DJS Document 75 Filed 05/21/21 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MATTHEW JOHN MATAGRANO,

                                     Plaintiff,                     9:19-cv-00763 (BKS/DJS)

v.

NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION,
CENTRAL NEW YORK PSYCHATRIC CENTER, and
NEW YORK STATE OFFICE OF MENTAL HEALTH.

                                     Defendants.


Appearances:

For Plaintiff:
Amy Jane Agnew
Law Office of Amy Jane Agnew, P.C.
24 Fifth Avenue
Suite 1701
New York, NY 10011

For Defendants:
Letitia James
Attorney General of the State of New York
Denise P. Buckley
Assistant Attorney General
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Matthew John Matagrano brings this action against Defendants New York State

Department of Corrections and Community Supervision (“DOCCS”), Central New York

Psychiatric Center, and New York State Office of Mental Health alleging violations of Title II of
        Case 9:19-cv-00763-BKS-DJS Document 75 Filed 05/21/21 Page 2 of 8




the Americans With Disabilities Act, 42 U.S.C .§ 12101, et seq. (“ADA”), and Section 504 of

the Rehabilitation Act of 1973, 29 U.S.C. § 794, et seq. (“Rehabilitation Act”) during Plaintiff’s

incarceration at Wende Correctional Facility (“Wende”). 1 (Dkt. No. 49). Presently before the

Court is Defendants’ motion, pursuant to Fed. R. Civ. P. 12(b)(6), for partial dismissal of

Plaintiff’s Second Amended and Supplemental Complaint 2 (the “Complaint”) on statute of

limitations grounds. Plaintiff has opposed the motion, (Dkt. No. 58), and Defendants have

replied, (Dkt. No. 69). For the reasons below, Defendants’ motion is denied.

II.      FACTS 3

         The limited factual allegations relevant to Defendants’ pending motion are as follows.

Plaintiff, an inmate in DOCCS’ custody, suffers from a severe hearing impairment and needs to

use American Sign Language (“ASL”) to communicate, especially in rooms with other voices or

surrounding sounds, in which he is unable to hear well enough to distinguish voices and words.

(Dkt. No. 49, at ¶¶ 5, 8, 33). On or around November 20, 2015, Plaintiff was advised by a

correctional officer at Wende that he was not allowed to use ASL to communicate in the mess

hall. (Id. ¶ 49). Plaintiff claims that this ban on using ASL in the mess hall discriminates against

hearing-impaired inmates, since inmates without hearing disabilities are allowed to communicate

in any language when in the mess hall. (Id. ¶ 50). Plaintiff filed a grievance and proceeded

through the three-step grievance process mandated by DOCCS, 4 until his grievance was


1
 Plaintiff initially brought other claims against additional Defendants pursuant to 42 U.S.C. § 1983, which have been
dismissed. (Dkt. Nos. 44, 48).
2
 Defendants’ motion is erroneously styled as a motion to dismiss the First Amended Complaint, (Dkt. No. 52), but
Defendants have since clarified that their motion seeks partial dismissal of the Second Amended and Supplemental
Complaint, (Dkt. No. 69, at 3 n.1).
3
  The facts set forth herein are drawn from the Complaint. (Dkt. No. 49). The Court assumes the truth of, and draws
reasonable inferences from, the well-pleaded factual allegations. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d
Cir. 2011).
4
 Under DOCCS’ three-tiered grievance process, prisoner must first file a grievance with the Inmate Grievance
Resolution Committee (“IGRC”). See 7 N.Y.C.R.R. § 701.5(a)(1), (b). An adverse decision of the IGRC may be


                                                         2
        Case 9:19-cv-00763-BKS-DJS Document 75 Filed 05/21/21 Page 3 of 8




ultimately denied by CORC on February 3, 2016. (Id. ¶¶ 49, 51). Plaintiff alleges that this

“violation [of the ADA and Rehabilitation Act] was on-going thereafter as at no time were

[Plaintiff] and his hearing-impaired and deaf cohort allowed to communicate with ASL in the

mess hall of Wende without risk of receiving a disciplinary ticket.” (Id. ¶ 52).

         Plaintiff filed his original complaint in this action, which included allegations regarding

the November 2015 incident, on June 27, 2019. (Dkt. No. 1, at 11). At that time, Plaintiff was

still incarcerated at Wende. (Dkt. No. 1-2, at 1). Plaintiff has since been transferred to Sullivan

Correctional Facility in Fallsburg, New York. (Dkt. No. 49, at ¶¶ 4, 39-40). 5

III.     STANDARD OF REVIEW

         To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d

129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Although a complaint need not contain detailed factual allegations, it may not rest on mere

labels, conclusions, or a formulaic recitation of the elements of the cause of action, and the

factual allegations ‘must be enough to raise a right to relief above the speculative level.’”

Lawtone-Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist.

LEXIS 155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Twombly, 550 U.S. at 555). The Court

must accept as true all factual allegations in the complaint and draw all reasonable inferences in

the plaintiff’s favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). However, “the tenet that a




appealed to the superintendent of the facility. Id. § 701.5(c). Adverse decisions at the superintendent’s level may be
appealed to the Central Office Review Committee (“CORC”). Id. § 701.5(d).
5
  The Complaint does not specify when Plaintiff was transferred from Wende to Sullivan Correctional Facility, but
Plaintiff’s counsel represents that the transfer occurred in January of 2020. (Dkt. No. 58, at 10).



                                                          3
       Case 9:19-cv-00763-BKS-DJS Document 75 Filed 05/21/21 Page 4 of 8




court must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       “[A] statute of limitations defense may be decided on a Rule 12(b)(6) motion if the

defense appears on the face of the complaint.” Ellul v. Congregation of Christian Bros., 774 F.3d

791, 798 n.12 (2d Cir. 2014) (quoting Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406,

425 (2d Cir. 2008)). “Because the statute of limitations is an affirmative defense, Defendants

carry the burden of showing that Plaintiff failed to plead timely claims.” Smith v. City of New

York, 1 F. Supp. 3d 114, 118 (S.D.N.Y. Nov. 20, 2013). “Dismissing claims on statute of

limitations grounds at the complaint stage ‘is appropriate only if a complaint clearly shows the

claim is out of time.’” Id. (quoting Harris v. City of New York, 186 F.3d 243, 250 (2d Cir.1999)).

Courts in this Circuit apply New York’s three-year statute of limitations for personal injury

actions to claims brought in New York under the ADA and Rehabilitation Act, Stropkay v.

Garden City Union Free Sch. Dist., 593 F. App’x 37, 41 (2d Cir. 2014) (collecting case law), and

“the applicable statute of limitations must be tolled while a prisoner completes the mandatory

exhaustion process.” Gonzalez v. Hasty, 651 F.3d 318, 323-24 (2d Cir. 2011) (citation omitted).

IV.    DISCUSSION

       Defendants argue that, to the extent Plaintiff bases a claim on allegations that he was

barred from using ASL to communicate in Wende’s mess hall, his claim must be dismissed on

statute of limitations grounds. Defendants argue that such a claim is based on a single event that

occurred in November 2015, for which Plaintiff’s administrative remedies were fully exhausted

when CORC denied his appeal on February 3, 2016, more than the three years prior to the filing

of this action on June 27, 2019. (Dkt. No. 52-1, at 7). Plaintiff argues that, because he alleges

that the purported ban on the use of ASL in the mess hall “was on-going [after November 2015]

as at no time were [Plaintiff] and his hearing-impaired and deaf cohort allowed to communicate


                                                  4
       Case 9:19-cv-00763-BKS-DJS Document 75 Filed 05/21/21 Page 5 of 8




with ASL in the mess hall of Wende without risk of receiving a disciplinary ticket,” the statute of

limitations for his claim is tolled by the continuing violation doctrine. (Dkt. No. 58, at 10-11).

Defendants do not address the continuing violation doctrine in their motion, but in their reply,

they argue that the doctrine does not apply because Plaintiff has not alleged any specific acts

pertaining to the alleged ASL ban that occurred within the three-year statute of limitations

period, and instead has merely alleged that he “believed he risked a disciplinary ticket because of

the prior incident” that occurred outside that period. (Dkt. No. 69, at 3-5).

       “Under Title VII’s continuing violation doctrine, ‘if a plaintiff has experienced a

continuous practice and policy of discrimination, . . . the commencement of the statute of

limitations period may be delayed until the last discriminatory act in furtherance of it.’”

Washington v. County of Rockland, 373 F.3d 310, 317 (2d Cir. 2004) (quoting Fitzgerald v.

Henderson, 251 F.3d 345, 359 (2d Cir. 2001)). “[T]he continuing-violation doctrine has been

applied, both by the Second Circuit and by courts in other jurisdictions, to a variety of non-Title

VII claims,” including in the prison context. Remigio v. Kelly, No. 04-cv-1877, 2005 WL

1950138, at *7, 2005 U.S. Dist. LEXIS 16789, at *22 (S.D.N.Y. Aug. 2, 2005); see also Shomo

v. City of New York, 579 F.3d 176, 181, 185-86 (2d Cir. 2009) (applying the doctrine to a

prisoner’s Eighth Amendment deliberate indifference claim, and instructing the District Court to

consider its applicability to the plaintiff’s ADA and Rehabilitation Act claims); Washington, 373

F.3d at 317 (applying the doctrine to a racial discrimination claim under § 1983); Harris, 186

F.3d at 247-250 (applying the doctrine to disability discrimination claims under the ADA,

Rehabilitation Act and § 1983). The Second Circuit has generally reasoned by analogy to Title

VII cases when applying the continuing violation doctrine to circumstances other than

employment discrimination cases. See Washington, 373 F.3d at 317 (conducting continuing




                                                  5
       Case 9:19-cv-00763-BKS-DJS Document 75 Filed 05/21/21 Page 6 of 8




violation analysis of § 1983 claim, but finding that doctrine did not toll the statute of limitations

because claims accrued when defendant undertook discrete act of initiating disciplinary

proceeding). To bring a claim “within the continuing violation exception, a plaintiff must at the

very least allege that one act of discrimination in furtherance of the ongoing policy occurred

within the limitations period.” Patterson v. Cty. of Oneida, 375 F.3d 206, 220 (2d Cir. 2004); see

also Shomo, 579 F.3d at 182 (“To assert a continuing violation for statute of limitations

purposes, the plaintiff must ‘allege both the existence of an ongoing policy . . . and some non-

time barred acts taken in furtherance of that policy’” (quoting Harris, 186 F.3d at 248)). The

continuing violation doctrine does not apply to discrete unlawful acts, even if the discrete acts

were undertaken “pursuant to a general policy that results in other discrete acts occurring within

the limitations period.” Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 135, 157 (2d Cir. 2012).

Furthermore, a plaintiff cannot establish a continuing violation merely because he “continues to

feel the effects of a time-barred discriminatory act.” Harris, 186 F.3d at 250. “[T]he federal

courts look unfavorably on continuing violation arguments, and have applied the theory only

under ‘compelling circumstances,’” including where:

       the unlawful conduct takes place over a period of time, making it difficult to pinpoint the
       exact day the violation occurred; where there is an ‘express, openly espoused policy that
       is alleged to be discriminatory;’ or where there is a pattern of covert conduct such that the
       plaintiff only belatedly recognizes its unlawfulness.

Yip v. Bd. of Trs., No. 03-cv-00959C, 2004 WL 2202594, at *4, 2004 U.S. Dist. LEXIS 28366,

at *14 (W.D.N.Y. Sep. 29, 2004) (citations omitted).

       Accepting all facts in Plaintiff’s complaint as true and drawing all reasonable inferences

in Plaintiff’s favor—as the Court must at this stage—Plaintiff’s allegations, while sparse,

sufficiently allege that DOCCS had an “express, openly espoused policy” of banning the use of

ASL in Wende’s mess hall that was consistently in effect “over a period of time” from



                                                  6
        Case 9:19-cv-00763-BKS-DJS Document 75 Filed 05/21/21 Page 7 of 8




November 2015 through Plaintiff’s departure from Wende, which did not occur until after he

filed this action. Id. Because Plaintiff alleges that this express, discriminatory policy affected him

during the statute of limitations period, he has met the requirements to trigger the continuing

violation doctrine, notwithstanding the fact that the initial event in which he was first barred

from using ASL in the mess hall occurred outside the limitations period. 6

         Defendants argue that Plaintiff’s allegations only suggest that he “continue[d] to feel the

effects of” the single November 2015 incident, and not that he was ever actually prevented from

using ASL in the mess hall after that incident. Harris, 186 F.3d at 250. While this is one possible

inference from Plaintiff’s allegations, another reasonable inference is that, from the November

2015 incident onward, Plaintiff and his fellow hard-of-hearing inmates were expressly barred

from using ASL in the mess hall at any time as a matter of prison policy. Because the latter

inference would give Plaintiff the benefit of the continuing violation doctrine, the Court must

draw that inference in his favor at this early stage and allow his claim to survive dismissal. Cf.

Harris, 186 F.3d at 249-50 (finding that, at the motion to dismiss stage, the continuing violation

doctrine prevented dismissal of plaintiff’s claim where “[a]ll that [the plaintiff] alleges is that he

was eligible for promotion until his retirement and that the Police Department failed to grant it to

him throughout that time period, pursuant to its policy of not promoting restricted duty officers,”

and thus “it is unclear whether [the plaintiff’s] superiors made a one-time decision soon after his

injury not to consider him for promotion (a single completed act of discrimination that had



6
  Defendants argue that “Plaintiff claims that on or about November 20, 2015, he filed a formal discrimination
grievance against a non-party by the name of Sergeant Sears who allegedly advised Plaintiff that he could not use
ASL in the mess hall,” and that “Plaintiff does not claim that he filed a grievance about a policy banning the use of
ASL in the mess hall.” (Dkt. No. 69, at 4). However, as noted, the Court must draw all reasonable inferences in
Plaintiff’s favor at this stage, and it is reasonable to infer from Plaintiff’s allegations that his grievance challenged the
alleged policy Sergeant Sears was enforcing—namely, the policy of forbidding hard-of-hearing inmates from using
ASL in the mess hall. (Dkt. No. 49, at ¶ 49).



                                                             7
       Case 9:19-cv-00763-BKS-DJS Document 75 Filed 05/21/21 Page 8 of 8




continuing effects only due to his continued employment) or whether they continuously failed to

act (including some discriminatory decision arrived at within the statute of limitations) in

furtherance of a continuing discriminatory policy”).

V.     CONCLUSION

       For these reasons, it is hereby

       ORDERED that Defendants’ motion for partial dismissal of Plaintiff’s Complaint (Dkt.

No. 52) is DENIED.

       IT IS SO ORDERED.

Dated: _________________
        May 21, 2021
       Syracuse, New York




                                                 8
